Opinion issued November 1, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-16-00405-CV
                           ———————————
          IN RE MAXINE ADAMS AND CECIL ADAMS, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
      Relators, Maxine Adams and Cecil Adams, proceeding pro se, filed a petition

for writ of mandamus in this Court. Relators’ petition sought, among other things,

to reverse the order denying the relators’ motion to dismiss Harris County’s

interpleader suit and the order denying the relators’ no-evidence summary judgment
motion, both signed on March 13, 2015, in the underlying proceeding.1 On June 28,

2016, after requesting and receiving responses from the real parties in interest, and

relators’ reply, this Court granted the relators’ alternative motion to abate. This

Court remanded the petition to allow the newly-assigned trial judge, the Honorable

Randy Wilson, to reconsider the orders signed by the presiding judge at the time, the

Honorable Dan Hinde. See TEX. R. APP. P. 7.2 (b).

      Generally, to be entitled to mandamus relief, a relator must establish that the

trial court clearly abused its discretion and that she lacks an adequate remedy by

appeal. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). The relator bears the burden of proving both of these two

requirements. See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).

      On August 29, 2016, a second supplemental clerk’s record was filed in this

Court containing three orders, all signed on August 8, 2016. The first order granted

defendant Rebecca Ross’s motion for summary judgment on the relators’ cross-

claims against Ross. The second order granted defendant Kathleen Keese’s motion

for summary judgement on the interpleader claim, dismissed the relators’ cross-

claims against Keese with prejudice, and further ordered that Keese was entitled to




1
      The underlying case is Harris County, Texas, et al. v. Maxine Adams, et al., Cause
      No. 2014-35653, pending in the 157th District Court of Harris County, Texas, the
      Honorable Randy Wilson, currently presiding.
                                          2
enforce this judgment. The third order denied the relators’ motion to dismiss Harris

County’s interpleader suit.

      On October 11, 2016, this Court’s Order, among other things, denied the

relators’ motion for reinstatement because they stated that they had recently filed a

notice of interlocutory appeal. Relators’ notice of appeal, which has been assigned

to this Court under appellate cause number 01–16–00760–CV, seeks to appeal from

an order, signed on September 2, 2016, granting counterclaim defendant Harris

County’s motion for summary judgment.

      On October 12, 2016, a third supplemental clerk’s record was filed in this

Court containing three more orders. The first two orders were both signed on

September 2, 2016, and the first one granted counterclaim defendant Harris County’s

motion for summary judgment, the subject of relators’ interlocutory appeal. The

second order granted defendant Rebecca Ross’s motion for partial summary

judgment on the interpleader claim. A third order, signed on October 3, 2016,

granted Harris County’s motion for summary judgment on its interpleader claim and

further ordered that Harris County was entitled to enforce this judgment.

      The October 3, 2016 order appears to be a final judgment because it disposed

of the remaining party and claim. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

200 (Tex. 2001) (“A judgment that finally disposes of all remaining parties and

claims, based on the record in the case, is final, regardless of its language” and “if a

                                           3
court has dismissed all of the claims in a case but one, an order determining the last

claim is final.”); H.B. Zachry Co. v. Thibodeaux, 364 S.W. 192, 193 (Tex. 1963)

(per curiam) (holding that prior interlocutory orders merge into subsequent order

disposing of remaining parties and issues, creating final and appealable judgment).

Thus, because relators have filed a notice of appeal, which remains pending under

01–16–00760–CV, and a final judgment has been signed, they have an adequate

appellate remedy to challenge the orders that are the subject of this petition. See

Walker, 827 S.W.2d at 840 (mandamus relief is not available when adequate

appellate remedy exists); see also In re Esparza, No. 14–16–00748–CV, 2016 WL
5947445, at *1 (Tex. App.—Houston [14th Dist.] Oct. 13, 2016, orig. proceeding)

(per curiam) (mem. op.) (citations omitted) (“Except in unusual circumstances, not

applicable here, mandamus relief is not available after a final judgment has been

issued because relator then has an adequate remedy by direct appeal.”).

                                    Conclusion
      Accordingly, we reinstate this original proceeding and deny the petition for

writ of mandamus because relators have an adequate appellate remedy.

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.




                                          4